COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                               §
IN THE                                                          No. 08-14-00213-CV
                                               §
INTEREST OF                                                        Appeal from the
                                               §
H.R.W., A CHILD.                                                 256th District Court
                                               §
                                                               of Dallas County, Texas
                                               §
                                                                  (TC# 13-07871-Z)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto.   We further order this decision be certified below for

observance.

       IT IS SO ORDERED THIS 19TH DAY OF NOVEMBER, 2014.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.